Exhibit 10.1

Dear Mr. Pfreundschuh:

We are pleased to inform you that the Compensation Committee of the Company’s
Board of Directors has approved a special change in control severance benefit
program for you. The purpose of this letter agreement is to set forth the terms
and conditions of your change in control severance benefits and to explain
certain limitations that may govern their overall value or payment date.

Your severance package will become payable should your employment terminate
under certain circumstances following the Company’s execution of a definitive
agreement to effect a change in ownership or control of the Company. To
understand the full scope of your benefits, you should familiarize yourself with
the definitional provisions of Part One of this letter agreement. The benefits
comprising your severance package are detailed in Part Two. Part Three addresses
a potential reduction in your severance benefits to the extent that they may be
characterized as parachute payments under Section 280G of the Internal Revenue
Code of 1986, as amended. Part Four deals with ancillary matters affecting your
severance arrangement.

PART ONE — DEFINITIONS

For purposes of this letter agreement, the following definitions will be in
effect:

Agreement means this letter agreement between you and the Company, as it may be
amended from time to time in accordance with the applicable provisions of Part
Four.

Average Compensation means the average of your W-2 wages from the Company, or
from any predecessor or related entity, for the five (5) calendar years
completed immediately prior to the calendar year in which the Change in Control
is effected (or, as applicable, the portion of such five-year period during
which you performed personal services for the Company or any predecessor or
related entity). Any W-2 wages for a partial year of employment will be
annualized, in accordance with the frequency which such wages are paid during
such partial year, before inclusion in your Average Compensation.

Base Salary means the annual rate of base salary in effect for you immediately
prior to the Change in Control or (if greater) the annual rate of base salary in
effect at the time of your Involuntary Termination.



--------------------------------------------------------------------------------

Board means the Company’s Board of Directors.

Change in Control means:

(i) A merger, consolidation or reorganization approved by the Company’s
stockholders, unless securities representing more than 50 percent of the total
and combined voting power of the outstanding voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets as an entirety or substantially as an entirety, occurring
within a 12-month period, and representing, at a minimum, not less than 40
percent of the total gross fair market value of all assets of the Company, to
any person, entity, or group of persons acting in consort, other than a sale,
transfer or disposition to: (A) a shareholder of the Company in exchange for or
with respect to its stock; (B) an entity, 50 percent or more of the total value
or voting power of which is owned, directly or indirectly, by the Company; (C) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of the
outstanding stock of the Company; or (D) an entity, at least 50 percent of the
total value or voting power of which is owned by a person described in (C); or

(iii) Any transaction or series of related transactions pursuant to which any
person or any group of persons comprising a “group” within the meaning of Rule
13d- 5(b)(1) under the Securities Exchange Act of 1934, as amended (other than
the Company or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Company) becomes directly or indirectly the beneficial
owner (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended) of securities possessing (or convertible into or exercisable for
securities possessing) more than 50 percent of the total combined voting power
of the Company’s securities outstanding immediately after the consummation of
such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s stockholders; or

(iv) A change in the composition of the Board over a period of 12 consecutive
months or less such that a majority of the Board members ceases, by reason of
one or more contested elections for Board membership, to be comprised of
individuals whose election is endorsed by a majority of the members of the Board
immediately before the date of election.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in the same proportions by the persons who held the Company’s
securities immediately before such transaction.

 

- 2 -



--------------------------------------------------------------------------------

Change in Control Severance Benefits means the various payments and benefits to
which you may become entitled under Part Two of this Agreement upon your
Involuntary Termination in connection with a Change in Control or upon any
earlier termination of your employment by the Company during the Pre-Closing
Period other than a Termination for Cause. Such Change in Control Severance
Benefits may include one or more of the following as further detailed in Part
Two of this Agreement: the accelerated vesting of some or all of your
outstanding Equity Awards, a lump sum severance payment, a pro-rated bonus
payment and continued health care coverage provided for you and your spouse and
eligible dependents at the Company’s expense.

Code means the Internal Revenue Code of 1986, as amended.

Common Stock means the Company’s common stock.

Company means Immunomedics, Inc., a Delaware corporation, and any successor
corporation, whether or not resulting from a Change in Control.

Equity Award means any equity award granted to you with respect to shares of
Common Stock under any Plan or other arrangement which is outstanding at the
time of the Change in Control (or, if earlier, upon the Company’s termination of
your employment during the Pre- Closing Period) or upon your Involuntary
Termination following such Change in Control. Your Equity Awards will be divided
into two (2) separate categories as follows:

Acquisition-Accelerated Equity Awards: any outstanding Equity Award (or
installment thereof) which automatically accelerates, pursuant to the
acceleration provisions of the agreement evidencing that Equity Award, upon a
Change in Control.

Severance-Accelerated Equity Awards: any outstanding Equity Award (or
installment thereof) which, pursuant to Part Two of this Agreement, accelerates
upon the termination of your employment by the Company during the Pre-Closing
Period for any reason other than a Termination for Cause or upon your
Involuntary Termination coincident with or following the Change in Control.

Equity Award Parachute Payment means, with respect to any
Acquisition-Accelerated Equity Award or any Severance-Accelerated Equity Award,
the portion of that Equity Award deemed to be a parachute payment under Code
Section 280G and the Treasury Regulations issued thereunder. The portion of such
Equity Award which is categorized as an Equity Award Parachute Payment will be
calculated in accordance with the valuation provisions established under Code
Section 280G and the applicable Treasury Regulations.

Good Reason means the occurrence of any of the following events or conditions,
unless you have expressly consented in writing thereto, or except as a result of
your physical or mental incapacity or as described in the last paragraph of this
definition:

(i) A material reduction in your Base Salary;

 

- 3 -



--------------------------------------------------------------------------------

(ii) The material diminution of your duties, responsibilities, powers or
authorities, including the assignment of any duties and responsibilities
inconsistent with your position as Chief Financial Officer;

(iii) The Company requires that your principal office location be moved to a
location more than 50 miles from your principal office location immediately
before the change;

(iv) The failure of the Company to obtain the assumption of the obligations
contained herein by any successor; or

(v) On or after a Change in Control, the removal of you from your office as
Chief Financial Officer or a material reduction of your primary functional
authorities, duties, or responsibilities as Chief Financial Officer of the
Company from those in effect immediately prior to the Change in Control or the
assignment of duties to you inconsistent with those of Chief Financial Officer
of the Company, other than an insubstantial and inadvertent reduction or
assignment that is remedied by the Company promptly after receipt of notice
thereof given by you in accordance with the notice provisions below.

Notwithstanding the foregoing, you shall not have Good Reason for termination
unless you give written notice of termination for Good Reason within 15 days
after the event or condition giving rise to Good Reason occurs and the Company
does not correct the action or failure to act that constitutes the grounds for
Good Reason, as set forth in your notice of termination, within 30 days after
the date on which you give written notice of termination and you actually resign
from employment upon the expiration of the foregoing cure period. In the event
of a cure of such event or condition constituting Good Reason by the Company,
such event or condition shall no longer constitute Good Reason.

Independent Auditors means the accounting firm serving as the Company’s
independent certified public accountants immediately prior to the Change in
Control; provided, however, that in the event such accounting firm also serves
as the independent certified public accountants for the corporation or other
entity effecting the Change in Control transaction with the Company or such
accounting firm concludes that the services required of it hereunder would
adversely affect its independent status under applicable accounting standards or
the performance of such services would otherwise be in contravention of
applicable law, then the Independent Auditors shall mean a nationally-recognized
public accounting firm mutually acceptable to both you and the Company.

Involuntary Termination means the termination of your employment with the
Company which occurs by reason of: (i) your involuntary dismissal or discharge
by the Company other than a Termination For Cause, or (ii) your resignation with
Good Reason.

Other Parachute Payment means any payments in the nature of compensation (other
than your Equity Award Parachute Payment and any other Change in Control
Severance Benefits to which you become entitled under Part Two of this
Agreement) which are made to you in connection with the Change in Control and
which accordingly qualify as parachute payments within the meaning of Code
Section 280G(b)(2) and the Treasury Regulations issued thereunder.

 

- 4 -



--------------------------------------------------------------------------------

Parachute Payment means (i) any Change in Control Severance Benefit provided you
under Part Two of this Agreement which is deemed to constitute a parachute
payment within the meaning of Code Section 280G(b)(2) and the Treasury
Regulations issued thereunder and (ii) any Equity Award Parachute Payment
attributable to your Acquisition-Accelerated Equity Awards.

Performance-Based Equity Award means an Equity Award, the vesting,
exercisability or risk of forfeiture associated therewith as of your termination
of employment is conditioned in whole or in part upon satisfaction of
performance conditions.

Permissible Parachute Amount means a dollar amount equal to 2.99 times your
Average Compensation.

Plan means the Company’s 2006 Stock Option Plan, as amended or restated from
time to time and any other stock incentive plan implemented or established by
the Company.

Pre-Closing Period means the period commencing with the Company’s execution of a
definitive agreement for a Change in Control transaction and ending upon the
earliest to occur of (i) the closing of the Change in Control contemplated by
such definitive agreement, (ii) the termination of such definitive agreement
without the consummation of the contemplated Change in Control or (iii) the
Termination Date.

Present Value means the value, determined as of the date of the Change in
Control, of any payment in the nature of compensation to which you become
entitled in connection with the Change in Control or your subsequent Involuntary
Termination, including (without limitation) the Equity Award Parachute Payment
attributable to your Severance-Acceleration Equity Awards and the additional
Change in Control Severance Benefits to which you become entitled under Part Two
of this Agreement. The Present Value of each such payment will be determined in
accordance with the provisions of Code Section 280G(d)(4), utilizing a discount
rate equal to 120 percent of the applicable Federal rate in effect at the time
of such determination, compounded semi-annually to the effective date of the
Change in Control.

Target Bonus means the annual incentive bonus or cash incentive award to which
you may become entitled for one or more fiscal years upon the Company’s
attainment of the performance milestones designated for the applicable year and
your attainment of any personal objectives specified for you for that year.

Termination Date means December 31,2014; provided, however, that the Termination
Date shall automatically be extended to one or more successive one-year
anniversaries of such date, unless the Company provides you with written notice
of its decision not to extend the Termination Date at least 60 days prior to the
next scheduled Termination Date. In the event of such notice, this Agreement and
the Pre-Closing Period shall terminate on the next scheduled Termination Date,
unless a Change in Control is in fact consummated on or before that date.

 

- 5 -



--------------------------------------------------------------------------------

Termination for Cause means the termination of your employment for any of the
following reasons: (i) your conviction of a felony or your commission of any act
of personal dishonesty involving the property or assets of the Company intended
to result in your financial enrichment, (ii) your material breach of one or more
of your obligations under your Proprietary Information and Inventions Agreement
with the Company or your unauthorized use or disclosure of any material trade
secrets or other material confidential information of the Company or any
affiliate, (iii) any intentional misconduct on your part which has a materially
adverse effect upon the Company’s business or reputation, (iv) your failure to
perform the major duties, functions and responsibilities of your executive
position with the Company, (v) your material breach of any of your fiduciary
obligations as an officer of the Company or (vi) your intentional and knowing
participation in the preparation or release of false or materially misleading
financial statements relating to the Company’s operations and financial
condition or your intentional and knowing submission of any false or erroneous
certification required of you under the Sarbanes- Oxley Act of 2002 or any
securities exchange on which shares of the Common Stock are at the time listed
for trading. However, prior to any termination of your employment for any of the
reasons specified in clauses (ii) through (iv), the Company shall give you
written notice of the actions or omissions deemed to constitute the grounds for
a Termination for Cause, and you shall have a period of not less than 30 days in
which to cure the specified default in performance and thereby remedy the
actions or omissions which would otherwise constitute grounds for a Termination
for Cause.

Time-Based Equity Award means an Equity Award, the vesting, exercisability or
risk of forfeiture associated therewith as of your termination of employment is
conditioned solely upon your continued service and the performance conditions,
if any, associated with such Equity Award have been satisfied.

PART TWO — CHANGE IN CONTROL SEVERANCE BENEFITS

Should your employment with the Company terminate by reason of an Involuntary
Termination coincident with or within 12 months after a Change in Control, or
should your employment be terminated by the Company during the Pre-Closing
Period for any reason other than a Termination for Cause, then you will become
entitled to receive the applicable Change in Control Severance Benefits provided
under this Part Two, provided that you execute and deliver to the Company a
general release (substantially in the form of attached Exhibit A) which becomes
effective under applicable law within 28 days after your termination of
employment (such 28-day period, the “Release Execution Period”) and pursuant to
which you release the Company and its officers, directors, stockholders,
employees and agents from any and all claims you may otherwise have with respect
to the terms and conditions of your employment with the Company and the
termination of that employment. In no event, however, shall such release cover
any claims, causes of action, suits, demands or other obligations or liabilities
relating to:

(a) any payments, benefits or indemnification to which you are or become
entitled pursuant to the provisions of this Agreement (including, without
limitation, the severance benefits provided under this Part Two and the
continued indemnification coverage to which you are entitled under Paragraph 2
of Part Four of this Agreement); and

 

- 6 -



--------------------------------------------------------------------------------

(b) any claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policy or fund.

Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of your execution of the release, directly or indirectly,
result in your designating the calendar year of payment, and if a payment that
is subject to execution of the release could be made in more than one taxable
year, payment shall be made in the later taxable year. The Company shall provide
the form of release to you on or before your employment termination date, and
you shall execute the release during the time period permitted by applicable
law.

The Change in Control Severance Benefits provided under this Part Two shall be
in lieu of any other severance benefits to which you might otherwise become
entitled under any other severance plan, program or arrangement of the Company
upon a termination of your employment either during the Pre-Closing Period or
coincident with or within 12 months following a Change in Control.

1. Accelerated Vesting.

Subject to the conditions set forth above in this Part Two, each outstanding
Time-Based Equity Award which you hold at the time of your Involuntary
Termination or at any earlier termination of your employment by the Company
during the Pre-Closing Period other than a Termination for Cause, to the extent
that Equity Award is not otherwise exercisable for all the shares of Common
Stock or other securities at the time subject to that Equity Award or is subject
to risk of forfeiture, will immediately vest in full and the risks of forfeiture
thereon shall lapse, and to the extent that such Equity Award is a stock option,
shall become exercisable for all those shares of Common Stock or other
securities and may be exercised for any or all of those shares as fully vested
shares. Each such accelerated Equity Award will remain so exercisable until the
earlier of (i) the expiration of the option term or (ii) the post-service
exercise period specified in the agreement evidencing your Equity Award. Any
Equity Awards not exercised prior to the expiration of the applicable
post-service exercise period will terminate and cease to remain exercisable for
any of the option shares. Each outstanding Performance-Based Equity Award which
you hold at the time of your termination of employment with the Company for any
reason, to the extent that Equity Award is not otherwise exercisable for all the
shares of Common Stock or other securities at the time subject to that Equity
Award or is subject to risk of forfeiture and is not an Acquisition-Accelerated
Equity Award, will immediately lapse and be forfeited upon your cessation of
employment with the Company.

2. Severance Payment.

(a) Subject to the conditions set forth above in this Part Two, in the event
your employment terminates pursuant to an Involuntary Termination coincident
with or within 12 months following a Change in Control, the Company will make a
lump-sum cash severance payment to you, not more than 60 days following the date
of your Involuntary Termination, in an amount equal to two times the sum of your
annual rate of Base Salary and Target Bonus (the “Severance Payment”), provided,
however, that, if the Release Execution Period begins in one taxable year and
ends in another taxable year, payment shall not be made before the beginning of
the later taxable year.

 

- 7 -



--------------------------------------------------------------------------------

The Severance Payment shall be subject to the Company’s collection of all
applicable withholding taxes, and you will only be paid the amount remaining
after such withholding taxes have been collected.

(b) Subject to the conditions set forth above in this Part Two, in the event
your employment is terminated by the Company during the Pre-Closing Period for
any reason other than a Termination for Cause, you will subsequently become
entitled to the Severance Payment upon the closing of the Change in Control,
provided and only if that Change in Control is in fact consummated prior to the
expiration of the Pre-Closing Period. The Company will make such lump-sum cash
Severance Payment not more than 60 days following the effective date of the
Change in Control, provided, however, that, if the Release Execution Period
begins in one taxable year and ends in another taxable year, payment shall not
be made before the beginning of the later taxable year. The Severance Payment
shall be subject to the Company’s collection of all applicable withholding
taxes, and you will only be paid the amount remaining after such withholding
taxes have been collected. In no event, however, will you become entitled to all
or any portion of the Severance Payment if the Change in Control is not
consummated prior to the expiration of the Pre-Closing Period.

3. Pro-Rated Target Bonus

(a) Subject to the conditions set forth above in this Part Two, in the event
your employment terminates pursuant to an Involuntary Termination coincident
with or within 12 months following a Change in Control, the Company will make an
additional lump-sum cash severance payment (the “Pro-Rated Bonus”) to you equal
to the dollar amount obtained by multiplying one-twelfth (1/12th) of the annual
Target Bonus in effect for you for the year of your Involuntary Termination by
the number of full or partial months of employment which you complete with the
Company in that year. The payment of your Pro-Rated Bonus shall be made not more
than 60 days following the date of your Involuntary Termination, provided,
however, that, if the Release Execution Period begins in one taxable year and
ends in another taxable year, payment shall not be made before the beginning of
the later taxable year. The payment shall be subject to the Company’s collection
of all applicable withholding taxes, and you will only be paid the amount
remaining after such withholding taxes have been collected.

(b) Subject to the conditions set forth above in this Part Two, in the event
your employment is terminated by the Company during the Pre-Closing Period for
any reason other than a Termination for Cause, you will subsequently become
entitled to the Pro-Rated Bonus upon the closing of the Change in Control,
provided and only if that Change in Control is in fact consummated prior to the
expiration of the Pre-Closing Period. The Company will pay the Pro-Rated Bonus
to you in a lump-sum not more than 60 days following the effective date of the
Change in Control, provided, however, that, if the Release Execution Period
begins in one taxable year and ends in another taxable year, payment shall not
be made before the beginning of the later taxable year. The payment shall be
subject to the Company’s collection of all applicable withholding taxes, and you
will only be paid the amount remaining after such withholding taxes have been
collected. In no event, however, will you become entitled to all or any portion
of the Pro-Rated Bonus if the Change in Control is not consummated prior to the
expiration of the Pre- Closing Period.

 

- 8 -



--------------------------------------------------------------------------------

4. Continued Health Care Coverage.

Should you elect under Code Section 4980B to continue health care coverage under
the Company’s group health plan for yourself, your spouse and your eligible
dependents following your Involuntary Termination coincident with or within 12
months following a Change in Control or any earlier termination of your
employment by the Company during the Pre-Closing Period other than a Termination
for Cause, then, subject to the conditions set forth above in this Part Two, the
Company shall reimburse you for the cost of such continued health care coverage
for you and your spouse and other eligible dependents at its sole cost and
expense. Such reimbursement shall be paid to you on or about the 10th of the
month immediately following the month in which you timely remit the premium
payment, provided, however, that, if the Release Execution Period begins in one
taxable year and ends in another taxable year, no such reimbursement shall be
made before the beginning of the later taxable year. Such reimbursement shall
continue until the earliest of (i) the expiration of the 12-month period
measured from the date of your Involuntary Termination or any earlier
termination of your employment by the Company during the Pre-Closing Period,
(ii) the first date you are covered under another employer’s heath benefit
program which provides substantially the same level of benefits without
exclusion for pre-existing medical conditions, or (iii) the date the definitive
agreement for the Change in Control is terminated without consummation of that
Change in Control during the Pre-Closing Period. Should the Company’s
reimbursement of the cost of such continued health care coverage result in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by you or your spouse or other eligible dependent, then each of you
will be responsible for the payment of the income and employment tax liability
resulting from such coverage, and the Company will not provide any tax gross-up
payments to you (or any other person) with respect to such income and employment
tax liability. To the extent you are subject to the delayed benefit commencement
provisions of Paragraph 2 of Part Four, the Company shall, at the end of the
delayed commencement period, promptly reimburse you with a lump sum cash payment
equal to the cost you incurred for such health care coverage for that period.

PART THREE — PARACHUTE CUT BACK

1. Parachute Cut Back. In the event that one or more of the Acquisition-
Accelerated Equity Awards or any of the Change in Control Severance Benefits to
which you become entitled under Part Two of this Agreement or any Other
Parachute Payments are deemed, in the opinion of the Independent Auditors or by
the Internal Revenue Service, to constitute an excess parachute payment under
Code Section 280G, the Change in Control Severance Benefits shall instead be
reduced in accordance with the benefit limitation provisions of Appendix I to
this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

2. Determination Procedures. All determinations required to be made under this
Part Three shall be made by the Independent Auditors in accordance with the
following procedures:

(a) If your employment is terminated by the Company during the Pre-Closing
Period for any reason other than a Termination for Cause, then within ten
business days after the closing of the Change in Control, the Independent
Auditors shall provide both you and the Company with a written determination of
the Parachute Payments attributable to your Acquisition-Accelerated Equity
Awards (if any), your Change in Control Severance Benefits under Part Two and
any Other Parachute Payment to which you are entitled, together with detailed
supporting calculations with respect to the reduction in Change in Control
Severance Benefits by reason of those various Parachute Payments.

(b) In the event your employment terminates pursuant to an Involuntary
Termination coincident with or within 12 months following a Change in Control,
then the following determination procedures shall be in effect:

 

  •   Within ten business days after the closing of the Change in Control, the
Independent Auditors shall provide both you and the Company with a written
determination of the Parachute Payment attributable to your
Acquisition-Accelerated Equity Awards (if any), together with detailed
supporting calculations with respect to the reduction in Change in Control
Severance Benefits by reason of that Parachute Payment.

 

  •   Within ten business days after the date of your Involuntary Termination,
the Independent Auditors shall provide both you and the Company with a written
determination of the Parachute Payments attributable to any Change in Control
Severance Benefits or Other Parachute Payment to which you are entitled,
together with detailed supporting calculations with respect to the reduction in
Change in Control Severance Benefits by reason of those Parachute Payments.

(c) In the event the Treasury Regulations under Code Section 280G (or applicable
judicial decisions) specifically address the status of any Change in Control
Severance Benefit or Other Parachute Payment or the method of valuation
therefor, the characterization afforded to such payment by the Regulations (or
such decisions) shall, together with the applicable valuation methodology, be
controlling. All other determinations by the Independent Auditors shall be made
on the basis of “substantial authority” (within the meaning of Section 6662 of
the Code).

(d) Both you and the Company shall provide the Independent Auditors with access
to and copies of any books, records and documents in your or its possession
which may be reasonably requested by the Independent Auditors and shall
otherwise cooperate with the Independent Auditors in connection with the
preparation and issuance of the determinations contemplated by this Part Three.

(e) All fees and expenses of the Independent Auditors and the appraisers shall
be borne solely by the Company.

 

- 10 -



--------------------------------------------------------------------------------

PART FOUR — MISCELLANEOUS

1. Section 409A of the Code. This Agreement is intended to comply with
Section 409A of the Code and its corresponding regulations, to the extent
applicable. Notwithstanding anything in this Agreement to the contrary, payments
may only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code, to the extent applicable. For purposes of Section 409A
of the Code, each payment under this Agreement shall be treated as a separate
payment and the right to a series of installment payments shall be treated as
the right to a series of separate payments. In no event shall you, directly or
indirectly, designate the calendar year of payment. All reimbursements provided
under this Agreement shall be made or provided in accordance with Section 409A
of the Code, including the requirement that (i) the amount of expenses eligible
for reimbursement during a calendar year may not affect the expenses eligible
for reimbursement in any other calendar year, (ii) the reimbursement of an
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iii) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

2. Delayed Commencement of Benefits. Notwithstanding any provision to the
contrary in this Agreement, no Severance Payment, Pro-Rated Bonus and no
reimbursement for the cost of health care coverage to which you otherwise become
entitled under Part Two of this Agreement shall be made or provided to you prior
to the earlier of (i) the expiration of the six- month period measured from the
date of your “separation from service” with the Company (as such term is defined
in Treasury Regulations issued under Code Section 409A) or (ii) the date of your
death, if you are deemed at the time of such separation from service to be a
“key employee” within the meaning of that term under Code Section 416(i) and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments and benefits
deferred pursuant to this Paragraph (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to you in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. You shall be entitled to
interest on the deferred benefits and payments for the period the commencement
of those benefits and payments is delayed by reason of Code Section 409A(a)(2),
with such interest to accrue at the prime rate in effect from time to time
during that period and to be paid in a lump sum upon the expiration of the
deferral period.

3. Continued Indemnification. The indemnification provisions for Officers and
Directors under the Company’s bylaws, the Directors and Officers Liability
Insurance Policy (if any) and any Indemnification Agreement between you and the
Company shall (to the maximum extent permitted by law) be extended to you during
the period following your resignation or termination of employment for any
reason (other than a Termination for Cause), whether or not in connection with a
Change in Control, with respect to all matters, events or transactions occurring
or effected during your period of employment with the Company.

4. Deferred Compensation. To the extent you participate in any deferred
compensation arrangements with the Company which are subject to Code
Section 409A, the payment provisions in effect for that deferred compensation
shall continue in effect, and nothing in this Agreement shall be deemed to
modify, revise or otherwise alter those payment provisions.

 

- 11 -



--------------------------------------------------------------------------------

5. No Mitigation Duty. The Company shall not be entitled to set off any of the
following amounts against the Change in Control Severance Benefits to which you
may become entitled under Part Two of this Agreement: (i) any amounts which you
may subsequently earn through other employment or service following your
termination of employment with the Company or (ii) any amounts which you might
have potentially earned in other employment or service had you sought such other
employment or service.

6. Death. Should you die before your receive the full amount of payments and
benefits to which you may become entitled under this Agreement, then the balance
of such payments shall be made, on the due dates hereunder had you survived, to
the executors or administrators of your estate. Should you die before you
exercise all your outstanding Equity Awards as accelerated hereunder, then such
Equity Awards may be exercised, within the applicable exercise period following
your death, by the executors or administrators of your estate or by the persons
to whom those Equity Awards are transferred pursuant to your will or in
accordance with the laws of inheritance. In no event, however, may any such
Equity Award be exercised after the specified expiration date of the option
term.

7. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, (i) the Company and its successors and
assigns, including any successor entity by merger, consolidation or transfer of
all or substantially all of the Company’s assets (whether or not such
transaction constitutes a Change in Control), and (ii) you, the personal
representative of your estate and your heirs and legatees.

8. General Creditor Status. The benefits to which you may become entitled under
Part Two of this Agreement shall be paid, when due, from the Company’s general
assets. No trust fund, escrow arrangement or other segregated account shall be
established as a funding vehicle for such payments. Your right (or the right of
the executors or administrators of your estate) to receive such benefits shall
at all times be that of a general unsecured creditor of the Company and shall
have no priority over the claims of other general creditors.

9. Amendment and Termination.

(a) This Agreement may only be amended by written instrument signed by you and
an authorized officer of the Company. This Agreement shall remain in effect
through December 31, 2014 and shall be subject to one or more successive
one-year automatic renewals in accordance with the provisions of the Termination
Date definition in Part One.

(b) Once a Change in Control has been effected, this Agreement may not be
terminated at any time prior to the expiration of the 12-month period following
the effective date of that Change in Control, and no subsequent termination of
this Agreement shall adversely affect your right to receive any benefits to
which you may have previously become entitled hereunder in connection with your
Involuntary Termination coincident with or following that Change in Control.

 

- 12 -



--------------------------------------------------------------------------------

(c) In the event your employment is terminated by the Company during the
Pre-Closing Period for any reason other than a Termination for Cause, then the
termination of this Agreement on any subsequent Termination Date shall not
adversely affect your right to receive any benefits which previously became due
and payable to you, in accordance with the applicable provisions of Part Two, at
the time of your termination.

10. Termination for Cause/Resignation. In the event of your Termination for
Cause or your resignation under circumstances which would otherwise constitute
grounds for a Termination for Cause, the Company will only be required to pay
you (i) any unpaid compensation earned for services previously rendered through
the date of such termination and (ii) any accrued but unpaid vacation benefits
or sick days, and no benefits will be payable to you under Part Two of this
Agreement.

11. Governing Law/Other Agreements. This Agreement is to be construed and
interpreted under the laws of the State of New Jersey without regard to its
conflict of laws principles. This Agreement supersedes all prior agreements
between you and the Company relating to the subject of severance benefits
payable upon a change in control or ownership of the Company, and you will not
be entitled to any other severance benefits upon such a termination other than
those that are provided in this Agreement or required by law.

12. At Will Employment. Nothing in this Agreement is intended to provide you
with any right to continue in the employ of the Company (or any subsidiary) for
any period of specific duration or interfere with or otherwise restrict in any
way your rights or the rights of the Company (or any subsidiary), which rights
are hereby expressly reserved by each, to terminate your employment at any time
and for any reason, with or without cause.

13. Arbitration. Any controversy, claim or dispute arising out of or relating to
this Agreement shall be promptly submitted and settled by arbitration by one
arbitrator in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association (or such other rules as may be agreed upon by
both you and the Company). The arbitration shall be held in Morris County in the
State of New Jersey, and any court having jurisdiction thereof may enter
judgment upon the award rendered by the arbitrator. Such award shall be binding
and conclusive upon the parties. YOU EXPRESSLY AGREE AND UNDERSTAND THAT BY SO
AGREEING YOU ARE WAIVING YOUR RIGHT TO A JURY TRIAL AND IRREVOCABLY AND
UNCONDITIONALLY CONSENT TO JURISDICTION OF SUCH PROCEEDING. Any arbitrator shall
be required to apply the contractual provisions hereof in deciding any matter
submitted to them and shall not have any authority, by reason of this Agreement
or otherwise, to render a decision that is contrary to the mutual intent of the
parties as set forth in this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

Please indicate your agreement with the foregoing terms and conditions of your
change in control severance package by signing the Acceptance section of the
enclosed copy of this letter and returning it to the Company.

 

Very truly yours,

IMMUNOMEDICS, INC.

By:

 

/s/ Cynthia Sullivan

Title:

  President and CEO

ACCEPTANCE

I hereby agree to all the terms and provisions of the foregoing Agreement
governing the special benefits to which I may become entitled in the event my
employment should terminate under certain prescribed circumstances in connection
with a substantial charge in control or ownership of the Company.

 

Signature:  

/s/ Peter P. Pfreundschuh

Dated:   March 4, 2014

 

- 14 -



--------------------------------------------------------------------------------

APPENDIX I

BENEFIT LIMIT

1. Benefit Limit. The amount of the Change in Control Severance Benefits
otherwise due you under Part Two of the Agreement shall be reduced to the extent
necessary to assure that the aggregate Present Value of the Parachute Payment
attributable to your Change in Control Severance Benefits, the Equity Award
Parachute Payment attributable to your Acquisition-Accelerated Equity Awards and
any Other Parachute Payments to which you may be entitled does not exceed the
Permissible Parachute Amount.

2. Benefit Reduction.

(a) To the extent the aggregate Present Value, measured as of the Change in
Control, of (i) the Equity Award Parachute Payment attributable to your
Acquisition-Accelerated and Severance-Accelerated Equity Awards (or installments
thereof) plus (ii) the Parachute Payment attributable to your other Change in
Control Severance Benefits under Part Two of the Agreement would, when added to
the Present Value of all of your Other Parachute Payments, exceed the
Permissible Parachute Amount, then the following reductions shall be made to the
Change in Control Severance Benefits to which you are otherwise entitled under
Part Two of this Agreement and your Acquisition-Accelerated Equity Awards, to
the extent necessary to assure that such Permissible Parachute Amount is not
exceeded:

first, the dollar amount of the Severance Payment to which you would otherwise
be entitled shall be reduced,

next, the dollar amount of the Pro-Rated Bonus to which you would otherwise be
entitled shall be reduced, and

then the number of shares which would otherwise be purchasable or delivered
under your Acquisition-Accelerated and Severance- Accelerated Equity Awards
shall be reduced (based on the amount of the Equity Award Parachute Payment
attributable to each such Equity Award) to the extent necessary to eliminate
such excess, with the actual Equity Awards to be so reduced to be determined by
you.

(b) In the event your employment is terminated by the Company during the
Pre-Closing Period for any reason other than a Termination for Cause, the
Permissible Parachute Amount shall be calculated in good faith first at the time
of such termination, with such calculation to be based upon the probability of
the consummation of the contemplated Change in Control within the Pre- Closing
Period, and any benefit reduction required by Paragraph 2(a) above on the basis
of such good-faith calculation shall be applied at that time. The Benefit Limit
shall be recalculated in accordance with this Appendix I as soon as
administratively practicable following the expiration of the Pre-Closing Period.
To the extent any Equity Awards are reduced and terminated in connection with
the initial calculation made at the time of your termination of employment,
those Equity Awards will not be subsequently restored in connection with

 

- 15 -



--------------------------------------------------------------------------------

the re-calculation of the Permissible Parachute Amount following the expiration
of the Pre-Closing Period, even if those terminated Equity Awards could have
otherwise fallen within the Permissible Parachute Amount as so re-calculated.

3. Resolution Procedures.

In the event there is any disagreement between you and the Company as to whether
one or more payments to which you become entitled in connection with the Change
in Control or your subsequent Involuntary Termination constitute Parachute
Payments, Equity Award Parachute Payments or Other Parachute Payments or as to
the determination of the Present Value thereof, such dispute will be resolved in
accordance with as follows:

(a) In the event the Treasury Regulations under Code Section 280G (or applicable
judicial decisions) specifically address the status of any such payment or the
method of valuation therefor, the characterization afforded to such payment by
the Regulations (or such decisions) will, together with the applicable valuation
methodology, be controlling.

(b) In the event Treasury Regulations (or applicable judicial decisions) do not
address the status of any payment in dispute, the matter will be submitted for
resolution to the Independent Auditors. The resolution reached by the
Independent Auditors will be final and controlling; provided, however, that if
in the judgment of the Independent Auditors, the status of the payment in
dispute can be resolved through the obtainment of a private letter ruling from
the Internal Revenue Service, a formal and proper request for such ruling will
be prepared and submitted by the Independent Auditors, and the determination
made by the Internal Revenue Service in the issued ruling will be controlling.

(c) In the event Treasury Regulations (or applicable judicial decisions) do not
address the appropriate valuation methodology for any payment in dispute, the
Present Value thereof will, at the Independent Auditor’s election, be determined
through an independent third-party appraisal.

 

- 16 -



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

RELEASE AND WAIVER OF CLAIMS

In consideration of the severance payments and other benefits to which I have
become entitled, pursuant to that certain agreement between Immunomedics, Inc.,
a Delaware corporation (the “Company”), and myself dated                     ,
20        (the “Severance Agreement”), in connection with the termination of my
employment on this date, I,                 , hereby furnish the Company with
the following release and waiver (“Release and Waiver”).

I hereby release and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns and affiliates from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorney
fees, damages, indemnities and obligations of every kind and nature, in law,
equity or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to my employment with the Company and the
termination of that employment, including (without limitation) claims of
wrongful discharge, emotional distress, defamation, fraud, breach of contract,
breach of the covenant of good faith and fair dealing, and discrimination claims
based on sex, age, race, national origin, disability or any other basis, which
could arise under Title VII of the Civil Rights Act of 1964; the Equal Pay Act
of 1963; the Age Discrimination in Employment Act of 1967, as amended (“ADEA”);
the Older Workers Benefit Protection Act of 1990; the Americans With
Disabilities Act of 1990; the Genetic Information Nondiscrimination Act of 2008;
the Family and Medical Leave Act of 1993; the Employee Retirement Income
Security Act of 1974; the Civil Rights Act of 1991; the Worker Adjustment and
Retraining Notification Act of 1988; the New Jersey Law Against Discrimination;
the New Jersey Conscientious Employee Protection Act; the New Jersey Family
Leave Act; and any other federal, state or local laws, rules or regulations,
whether equal employment opportunity laws, rules or regulations or otherwise,
including, but not limited to, contract claims, tort claims, and wage or benefit
claims, including (without limitation) claims for salary, bonuses, commissions,
stock grants, stock options, vacation pay, fringe benefits, severance pay or any
other form of compensation (other than the payments and benefits to which I am
entitled under the Severance Agreement, my vested rights under the Company’s
Section 401(k) Plan and any worker’s compensation benefits under any Company
workers’ compensation insurance policy or fund).

This Release and Waiver does not pertain to any claims that may subsequently
arise in connection with the Company’s default in any of its payment obligations
under the Severance Agreement or its indemnification obligations to me
thereunder, nor does it pertain to any claims which may subsequently arise in
connection with the indemnification provisions for Officers and Directors under
the Company’s bylaws, the Directors and Officers Liability Insurance Policy (if
any) and any Indemnification Agreement between me and the Company. These
indemnification obligations shall (to the maximum extent permitted by law) be
extended to me during the period following my resignation or termination of
employment for any reason (other than a Termination for Cause), whether or not
in connection with a Change in Control, with respect to all matters, events or
transactions occurring or effected during my period of employment with the
Company.

 

- 1 -



--------------------------------------------------------------------------------

I represent, warrant and agree that I have not filed any lawsuits or
arbitrations against the Company or filed or caused to be filed any claims,
charges or complaints against the Company in any administrative, judicial,
arbitral or other forum, including any charges or complaints against the Company
with any international, federal, state or local agency charged with the
enforcement of any law or any self-regulatory organization, and I am not aware
of any factual or legal basis for any legitimate claim that the Company is in
violation of any whistleblower, corporate compliance, or other regulatory
obligation of the Company under international, federal, state or local law, rule
or Company policy. I further represent, warrant and agree that if I was ever
aware of any such basis for a legitimate claim against the Company I informed
the Company of the same.

Without detracting in any respect from any other provisions of this Release and
Waiver, I acknowledge that, among other rights subject to this Release and
Waiver, I am hereby waiving and releasing any rights I may have under the ADEA,
including, but not limited to, all claims of age discrimination in employment
and all claims of retaliation in violation of the ADEA, that this Release and
Waiver is knowing and voluntary, and that the consideration given for this
Release and Waiver is in addition to anything of value to which I was already
entitled as an executive of the Company. I further acknowledge that I have been
advised, as required by the Older Workers Benefit Protection Act, that: (a) the
Release and Waiver does not relate to claims which may arise after this Release
and Waiver is executed, including without limitation any rights or claims that I
may have to secure enforcement of the terms and conditions of this Release and
Waiver; (b) the Company hereby advises me to consult with an attorney prior to
executing this Release and Waiver (although I may choose voluntarily not to do
so); (c) I was informed that I had at least twenty-one (21) days in which to
review and consider this Release and Waiver and consult with an attorney
regarding the terms and effect of this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following my execution of this Release and Waiver to revoke the Release
and Waiver by sending my revocation in writing to [title] [name] before the end
of the seventh day after this Release and Waiver is executed by me, in which
case this Release and Waiver shall be null and void and of no force or effect on
either the Company or me; and (e) this Release and Waiver shall not be effective
until the seven (7)-day revocation period has expired. I understand that nothing
in this Release and Waiver shall prevent me (or my attorneys) from
(a) commencing an action or proceeding to enforce this Release and Waiver or
(b) exercising my right under the Older Workers Benefit Protection Act of 1990
to challenge the validity of my waiver of ADEA claims set forth above.

I acknowledge and agree that the terms of [the Proprietary Information &
Invention Agreements, insert other agreements], remain in full force and effect.

Date:

PETER P. PFREUNDSCHUH

 

- 2 -